Citation Nr: 1701587	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  09-01 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for costochondral syndrome.

2.  Entitlement to service connection for left knee chondromalacia with degenerative joint disease.

3.  Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1976 to August 1980. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2012, the Board denied the Veteran's claim for entitlement to service connection for costochondral syndrome and remanded the claims for entitlement to service connection for left knee chondromalacia with degenerative joint disease, a lumbar spine disorder, and entitlement to an initial compensable rating for herpes simplex. 

The Veteran appealed the September 2012 Board decision denying the issue of entitlement to service connection for costochondral syndrome to the Court of Appeals for Veterans Claims (CAVC), and a June 2013 Joint Motion for Remand (JMR), vacated that part of the September 2012 Board decision and remanded it back to the Board for further development. 

In May 2014, the Board remanded all three claims listed on the title page for further development.  The Board also assigned a 30 percent disability evaluation for herpes simplex.  

In November 2015, the Board again remanded the three claims listed on the title page for further development.  

Unfortunately, as will be discussed below, the issues of service connection for left knee chondromalacia with degenerative joint disease and a lumbar spine disorder are remanded to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran has not been shown to have costochondral syndrome of service origin.


CONCLUSION OF LAW

The criteria for service connection for costochondral syndrome are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102 , 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the RO issued a notice letter, dated in September 2007, to the Veteran.  The letter explained the evidence necessary to substantiate the Veteran's claim for service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, the letter from VA to the Veteran explained how a disability rating is determined for a service-connected disability and the basis for determining an effective date upon the grant of any benefit sought. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains all available service, private and VA treatment records.  All available records have been obtained and neither the Veteran nor his  attorney/representative have indicated that any records remain outstanding. 

The Veteran was afforded VA examinations in January 2008, June 2015, and May 2016, with opinions being expressed as to the possible relationship between costochondral syndrome and service, with the most recent VA examination complying with the directives of the November 2015 Board remand.  The Board finds that the VA examinations and medical opinions of record are adequate for rating purposes because they were performed and prepared by a medical professional, and were based on thorough examination results of the Veteran, and also reported findings pertinent to rate the claim for service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service treatment records include a few notations of complaints with respect to the chest.  A July 1977 chest x-ray was normal.  In September 1978, the Veteran complained of pain in the sternum as well as the neck and left knee after an automobile accident.  It was noted that the Veteran had been taken to the hospital after the accident and x-rays were negative.  An assessment of acute muscle sprain was reported.  In October 1978, the Veteran again complained of chest pain on exertion.  It was noted that the collar bone seemed to be slipping out of place.  The examiner stated that there was no evidence of fracture or dislocation on examination, but indicated that the pain could have been related to the costochondral joints from the second to the fourth on the right side.  An assessment of bruised cartilage was indicated.  The Veteran did not report any abnormalities with respect to the chest on a June 1980 report of medical history, and there were no chest abnormalities noted on the Veteran's June 1980 discharge examination. 

Following the Veteran's discharge from service, treatment records from the Mount Sinai Medical Center also reflect complaints of chest pain.  In April 1999, the Veteran complained of chest pain in the right posterior ribcage area.  He denied any history of cardiac or lung problem.  He also denied heavy lifting or exercise.  The Veteran stated that he worked as a brakeman for the railroad.  An August 2000 chest x-ray was normal.  The cardiac silhouette and central pulmonary vasculature were within normal range, and there was no evidence of an acute infiltrate or pulmonary edema.  In May 2001, the Veteran was admitted because of a syncopal episode.  There was no chest pain or shortness of breath.  An assessment of syncope, probably vasovagal following micturition, was indicated.  The examiner noted that a cardiac cause also had to be considered in view of the Veteran's diabetes.

At the time of a January 2008 VA examination, the Veteran reported that he was involved in a motor vehicle accident in service in which he injured his knee, back, and sternum.  The examiner noted that the Veteran's service treatment records demonstrated complaints of chest pain and an indication that the Veteran's chest pain could have been related to the costochondral joints from the second to the fourth on the right side. 

The Veteran reported that he had no pain in his chest bone, and had been pain free for the past year.  He claimed that prior to that, he had some soreness.  He denied numbness or shortness of breath.  He stated that he was doing well approximately 3 years after the accident, but noticed chest pain in 1981 when he went to work for a railroad company.  He indicated that his chest pains were related to his type of work, where he had to press levels that weighed approximately 50 pounds.  The Veteran reported that this activity would trigger the pains in his chest bone.  He denied numbness and shortness of breath.  He noted that the pain during his employment would occur occasionally, approximately once a month. 

Examination of the anterior chest wall and sternum revealed no deformities, masses, discoloration, or increased heat.  There was no tenderness, crepitus, or masses.  There was equal expansion of the anterior chest wall.  There was no subluxation of the costochondral joint.  The sternoclavicular joint was well-located with no evidence of subluxation.  There was good sensation to palpation of the chest wall without numbness.  X-ray revealed that the bones of the chest were intact.  A diagnosis of costochondral syndrome, resolved, was rendered.  The examiner opined that this disability was less likely than not related to the accident in 1978, as given the Veteran's reported history it was most likely related to his type of post-service work and not to the in-service accident.

VA outpatient treatment records continued to document the Veteran's complaints of chest pain and assessment of costochondritis.

In the June 2013 JMR, it was noted that the Board denied the Veteran's claim for costochondral syndrome based on a January 2008 VA medical opinion that stated the Veteran's disorder was related to his type of work and not to the accident that occurred during service.   The Court found that the VA examiner failed to provide a rationale in the opinion  As a result, the Board, in May 2014, remanded the matter to obtain an additional opinion.  

In a March 2014 affidavit, the Veteran's ex-wife, R. D., indicated that she had been married to the Veteran from 1977 to 1980.  She noted that the Veteran had a car accident while stationed at Fort Orr Military Base.  She stated that the Veteran was driving the car when the accident occurred.  She knew it was a bad accident because the car was a total loss.  The steering wheel column was smashed into the front seats and items in the car were ejected onto the road.  As a result of the accident, the Veteran injured his chest, knees and back.  She noted that he complained of chest pain, difficulty breathing, and shortness of breath.  She stated that she gave the Veteran back massages to help relieve his pain.  She indicated that she was able to observe the Veteran on a regular basis up until they divorced in 1980.  She reported that all during that time, the Veteran continued to complain about chest pain, shortness of breath, back pain, and knee pain. 

The requested JMR opinion was obtained in June 2015.  The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. 

As rationale for the opinion, the examiner noted that the Veteran was reported to have been involved in a car accident allegedly in September 1978 and was reported to be complaining of right-sided chest pain secondary to the trauma in the accident.  He was treated with NSAIDS.  The examiner observed that there were no other entries regarding this symptom after November 1978 and that the Veteran was reported to be in "excellent health" on the history form of an examination performed in March 1979.  It was noted that during the examination, the Veteran stated that he had no symptoms related to his chest.  The examiner further noted that on his 1980 discharge examination, the Veteran was reported to have no problems related to the chest.  The examiner stated that based on these findings it was his medical opinion that the right-sided chest pain reported after the car accident was of an acute and transient nature and totally unrelated to the costochondral syndrome he was diagnosed after his military service.

In November 2015, the Board once again remanded this matter for additional development.  The Board observed that the May 2014 remand directed the RO to obtain an addendum medical opinion for his claimed costochondral syndrome, which was generated in June 2015.  The Board observed that for each opinion generated, the examiner relied on the absence of entries regarding this condition in the service treatment records as his rationale for rendering a negative opinion.  He also cited to the Veteran's normal June 1980 separation examination.  The Board found this opinion to be inadequate.  The Board indicated that the Court had found that an examination was inadequate where the examiner relied on the absence of evidence in the service treatment records to provide a negative opinion.  The Board noted that the May 2014 remand directives specifically directed the examiner to review the lay statements of record as they related to the development of the condition and provide information as to how the statements comported with generally accepted medical norms.  The Board indicated that as the examiner did not do this, there was not substantial compliance with the remand directives and the claim had to be remanded for corrective action. 

The Board observed that not only had the Veteran provided statements surrounding his conditions, but there was also a March 2014 affidavit in which the Veteran's ex-wife stated he had intense knee, back, and chest pain from the time of his in-service car accident until their divorce in 1980.  On remand, an addendum opinion was to be solicited that considered these statements. 

The Board requested that the claims file be sent back to the examiner who provided the June 2015 medical opinion for an addendum opinion.  The examiner was asked to respond to the following:  Was it at least likely as not (50 percent or greater probability) that the Veteran's costochondral syndrome was caused by or otherwise related to his active duty service?  The examiner was to consider all lay statements of record, including the Veteran's contentions that linked this condition to a documented, in-service motor vehicle accident.  The examiner was reminded that he could not rely solely on the absence of documented in-service treatment for the conditions, including a normal separation examination, when rendering an opinion.  The Veteran's lay contentions were to be considered, as well as his ex-wife's March 2014 affidavit, in which she stated the Veteran had knee, back, and chest pain in the years following the accident.  The examiner was to address these statements in the provided rationale.

In May 2016, the requested opinion was obtained.  The examiner indicated that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  He noted that in compliance with the request on the most recent VA examination request form and the Board decision, the entire record was reviewed, including the Veteran's lay contentions and his ex-wife's March 2014 affidavit.  He stated that after taking into consideration all the above information together with the Veteran's service treatment records and all the other medical information submitted through the Veteran's folder, he had reached the decision that this condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran was reported to have been involved in a car accident allegedly in September 1978, and he was reported to be complaining of right-sided chest pain secondary to the trauma in the accident, for which he was treated with NSAIDS.  He observed that there were no other entries regarding this symptom after November 1978 and he reported being in "excellent health" on a March 1979 medical history form.  During that examination, he stated that he had no symptoms related to his chest.  The examiner further observed that on his 1980 discharge exam, the Veteran reported having no problems related to the chest.  He indicated that based on these findings it was his medical opinion that his right-sided chest pain reported after the car accident was of an acute and transient nature and totally unrelated to the costochondral syndrome he was diagnosed after his military service. 

The Board finds that the weight of the evidence, both lay and medical, does not demonstrate that the Veteran's has a current diagnosis of costochondral syndrome which had its onset in service.  Although service treatment records demonstrate that the Veteran was seen with several complaints of chest pain following his September 1978 accident, those symptoms resolved, as evidenced by the Veteran not reporting any abnormalities with respect to the chest on his June 1980 report of medical history, with no chest abnormalities being noted on the Veteran's June 1980 discharge examination.  As such, the evidence does not demonstrate that costochondral difficulties were present at the time of separation from active service.  Furthermore, as noted above, when the Veteran complained of chest pain in the right posterior ribcage area in 1999, he denied any history of cardiac or lung problem, with an August 2000 chest x-ray being reported as normal.  The Veteran also reported no chest pain or shortness of breath when hospitalized for a syncopal episode in 2001.  

As to the Veteran's reports that he has had costochondral problems since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report having costochondral problems at the time of his separation from service, indicating that he was in good health.  Furthermore, the Veteran did not file an application for compensation for chest pain until 2007.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed costochondral problems were related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of costochondral problems since service are not credible.  As to the affidavit from the Veteran's ex-wife, this was also received many years subsequent to the Veteran's period of service and is contradicted by the Veteran's statements at the time of his separation from service and the normal chest findings made at the time of the Veteran's March 1980 service separation examination, which are contemporaneous in nature.  

As to the Veteran's belief that he currently has a costochondral disorder related to his period of service, the question of causation of such disease extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, supra.  In this case, the Veteran does not have the requisite training or expertise to diagnose the cause of any current costochondral disorder.  Likewise, the Veteran's ex-wife does not have the requisite training to render an opinion as to the etiology of any current costochondral disorder and his period of service.  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating any current costochondral disorder to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  In contrast, the May 2016 VA examiner opined that the Veteran's costochondral syndrome was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner provided rationale to support his opinion, including referencing those documents noted on the November 2015 Board remand when rendering his opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be probative and finds that the weight of the lay and medical evidence does not demonstrate that and current costochondral syndrome is of service origin.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for costochondral syndrome.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for costochondral syndrome is denied. 


REMAND

As it relates to the claims of service connection for left knee chondromalacia with degenerative joint disease and a lumbar spine disorder, the Board notes that pursuant to the November 2015 remand, additional medical opinions were obtained as it related to the these disorders in May 2016.  Thereafter, pursuant to the Board remand, a supplemental statement of the case was issued later that month.  

Subsequent to the issuance of the May 2016 supplemental statement of the case, the Veteran was afforded an additional VA examination in December 2016 with additional opinions being obtained with regard to the issues of service connection for left knee chondromalacia with degenerative joint disease and a lumbar spine disorder.  The opinions were provided by a different VA examiner.  The Board is unsure if the Veteran is even aware of these results.  Regardless, a supplemental statement of the case has not been issued as it relates to these opinions as is required by the directives of the November 2015 Board remand.  Therefore, this matter must be returned to the RO for the issuance of a supplemental statement of the case per the directives of the Board remand.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  After undertaking any other development deemed appropriate, readjudicate the remaining issues on appeal, to include a discussion of the December 2016 VA examination results.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


